IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 June 20, 2011 Session

ANITA J. CASH, CITY OF KNOXVILLE ZONING COORDINATOR, v. ED
                          WHEELER

                  Appeal from the Chancery Court for Knox County
                   No. 173544-2 Hon. Daryl Fansler, Chancellor


              No. E2010-02652-COA-R3-CV-FILED-AUGUST 16, 2011




The City of Knoxville Board of Zoning Appeals granted defendant a variance and the
Knoxville City Council then nullified the variance granted by the Board of Zoning Appeals.
Defendant then appealed to the Chancery Court of Knox County contending that the city
ordinance which permitted the City Council to review the decisions of the Board of Zoning
Appeals was invalid, and the Chancellor agreed. On appeal, we hold that the ordinance at
issue is valid under the State's statutory scheme. We reverse the Chancellor and remand for
further proceedings.


 Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Reversed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., J., and D. M ICHAEL S WINEY, J., joined.


Angela B. Rauber, and Debra C. Poplin, Knoxville, Tennessee, for the appellant, Anita
Cash.

Arthur G. Seymour, Jr., and Matthew A. Grossman, Knoxville, Tennessee, for the appellee,
Ed Wheeler.
                                         OPINION

                                        Background

        The Zoning Coordinator for the City of Knoxville, (The City), filed a Complaint in
the Chancery Court for injunctive relief against defendant Ed Wheeler, a homeowner.
Wheeler owns residential property in Knoxville that has a fence that exceeds the maximum
height allowed by the city’s zoning ordinance. Wheeler applied for and was granted a
variance from the City of Knoxville Board of Zoning Appeals. The variance permitted
Wheeler to maintain the fence despite its height. The Kingston Pike - Sequoyah Hills
Association appealed the Board of Zoning Appeal’s approval of the variance to the chief
legislative body, the Knoxville City Council. The Council voted to approve the appeal,
resulting in overturning the variance which had been granted by the Board of Zoning
Appeals.

       Wheeler answered the Complaint, and filed a Counterclaim for declaratory judgment
and attorney fees contending that the City Council lacked authority to disturb the actions of
the Board of Zoning appeals with respect to variances and that the Council’s action to
overturn the variance was void.

                                         The Trial

       The case proceeded to trial before the Chancellor, who filed a Memorandum Opinion
and found that the City Council lacked authority to hear appeals from the Board of Zoning
Appeals and that, as a result, the variance granted by the Board of Zoning Appeals was valid,
and that Wheeler was not in violation of the zoning ordinance.

      The Trial Court initially held that defendant was entitled to recover attorney fees, but
subsequently, the Trial Court disallowed defendant's claim for attorney's fees.

       The City appealed to this Court and has raised this issue:

       Did the City of Knoxville’s legislative body have authority to enact an ordinance that
       created an additional level of administrative review whereby aggrieved parties may
       appeal decisions of the City of Knoxville Board of Zoning Appeals to the Knoxville
       City Council?

      The Kingston Pike - Sequoyah Hills Association appealed the Board of Zoning
Appeal’s decision to grant the variance to the City Council pursuant to the Knoxville City
Code, Appendix B, Article VII, § 2(E), which provides:

                                             -2-
       Section 2. Variances

       ***

       E.     City council review of action of board.

              1.     Any person, firm or corporation aggrieved by any decision of the board
                     may petition the city council to consider the same, in accordance with
                     the provisions set forth in article VII, section 6, subsection F, of this
                     ordinance.

        Any question regarding the scope of local governmental authority is a question of law,
and as such, we review the issue in this case under a purely de novo standard of review,
according no deference to the conclusions of law made by the lower courts. S. Constructors,
Inc. v. Loudon County Bd. of Educ. 58 S.W.3d 706, 710 (Tenn. 2001).

                                         Discussion

       The power of Tennessee’s local governments to enact ordinances is derived from the
General Assembly. S. Constructors at 710. The power to enact zoning ordinances has been
granted to Tennessee municipalities through Tenn. Code Ann. §13-7-201 et seq. Tenn. Code
Ann. §13-7-201(a)(1) specifically grants zoning powers to the chief legislative body of any
municipality as follows:

       For the purpose of promoting the public health, safety, morals, convenience, order,
       prosperity and general welfare, the board of aldermen, board of commissioners or
       other chief legislative body of any municipality by whatever title designated, and
       hereinafter designated as “chief legislative body”, is empowered, in accordance with
       the conditions and the procedure specified in this part and part 3 of this chapter, to
       regulate the location, height, bulk, number of stories and size of buildings and other
       structures, the percentage of the lot which may be occupied, the sizes of yards, courts
       and other open spaces, the density of population, and the uses of buildings, structures
       and land for trade, industry, residence, recreation, public activities and other purposes
       ...

In addition to granting the general powers necessary to regulate land use through zoning
ordinances, the statute permits municipalities to create a board of zoning appeals. Tenn.
Code Ann. §13-7-205(a)(1) provides:



                                              -3-
       The chief legislative body may create a board of zoning appeals of three (3) or five
       (5) members, may specify the mode of appointment of members of such board and
       their terms, which terms shall be of such length and so arranged that the term of one
       (1) member shall expire each year, or the chief legislative body may designate the
       planning commission of the municipality as the board of zoning appeals. . . .
       (emphasis added).

Tenn. Code Ann. §13-7-205(b) provides that the chief legislative body “may provide and
specify, in its zoning or other ordinance, general rules to govern the organization and
procedure and jurisdiction of the board of appeals . . . .”. Any board of zoning appeals
created pursuant to the statute is authorized to hear appeals concerning administrative
decisions of the municipality, Tenn. Code Ann. §13-7-206, and to decide requests for
variances in accordance with the powers described in Tenn. Code Ann. §13-7-207.

       The zoning enabling statute is silent as to appellate review of board of zoning appeals
decisions. Judicial review of a decision by a local board of zoning appeals, an administrative
body, is obtained by filing a petition for a common law writ of certiorari pursuant to Tenn.
Code Ann. § 27–8–101. Harding Acad. v. Metro. Gov't of Nashville & Davidson County,
222 S.W.3d 359, 363 (Tenn. 2007); McCallen v. City of Memphis, 786 S.W.2d 633, 639
(Tenn.1990). The Knoxville City Council interjected an intermediate level of appeal by
enacting the ordinance that permits a party aggrieved by a zoning decision made by the Board
of Zoning Appeals to appeal to the City Council. The issue is whether the City Council had
authority to enact this ordinance, Article VII, § 2(E).

        We conclude the City Council does have such authority under the reasoning this Court
employed in a strikingly similar case, Wadlyn Corp. v. City of Knoxville, 296 S.W.3d 536
(Tenn. Ct. App. 2008) perm. app. denied (Aug. 24, 2009),1 wherein the Court held that
enabling statute, Tenn. Code Ann. §13-7-201, et seq., did not prohibit the Knoxville City
Council from hearing an appeal from a decision reached by the Metropolitan Planning
Commission pursuant to a zoning ordinance. The only difference between Wadlyn and this
case is that the question here pertains to variances granted by the Board of Zoning Appeals
rather than use-on-review granted by the city planning commission. The ordinance at issue
in Wadlyn was almost identical to the ordinance at issue here except that the word “board”
is exchanged for “planning commission”. The ordinance at issue in Wadlyn provided: “Any
person, firm or corporation aggrieved by any decision of the planning commission may
petition the city council to consider the same, in accordance with the provisions set forth in
article VII, section 6, subsection F, of this ordinance.” Wadlyn at 539.



       1
           The trial court declined to follow Wadlyn .

                                                     -4-
        This Court in Wadlyn, stated the issue before it as whether the ordinance allowing the
council to review the planning commission’s decision was ultra vires and illegal. The land
owners had argued the ordinance was not authorized by Tenn. Code Ann. § 13-7-201 et seq.
Id. at 542. We held that as the enabling statute did not prohibit the Council from retaining
the right of review of actions of a planning commission, the action of the City Council was
not ultra vires and illegal. Id. at 542. We reasoned as follows:

       The appropriate enabling statute relevant to the case now before us, Tenn. Code Ann.
       § 13–7–205, provides, in pertinent part, that the chief legislative body of a
       municipality may create a board of zoning appeals or may designate the planning
       commission as the board of zoning appeals and “may provide and specify, in its
       zoning or other ordinance, general rules to govern the organization and procedure and
       jurisdiction of the board of appeals....” Tenn. Code Ann. § 13–7–205 (1999). The
       language used in Tenn. Code Ann. § 13–7–205 clearly is permissive and not
       mandatory. The chief legislative body of a municipality may choose to create a board
       of zoning appeals, may designate the planning commission to act in that capacity, or
       may do neither. However, if a chief legislative body of a municipality chooses not to
       create a board of zoning appeals or designate the planning commission to act in such
       a capacity, this does not mean that there is no avenue of appeal to parties who have
       been aggrieved by actions of the planning commission. Further, we note that Tenn.
       Code Ann. § 13–7–201 et seq. contains no prohibition on the establishment of
       additional levels of administrative review beyond a board of zoning appeals, if the
       chief legislative body of a municipality desires to so provide. As such, the chief
       legislative body of a municipality could create a board of zoning appeals and then
       provide that appeals of matters from the board of zoning appeals would be heard by
       the chief legislative body.

Id. at 542 - 543.

      Clearly, the rationale in Wadlyn, applies to the case before us. The Board of Zoning
Appeals is a quasi-judicial body, as is the Planning Commission. B & B Enterprises of
Wilson Co., LLC v. City of Lebanon, M2003-00267-COA-R3-CV, 2004 WL 2916141(Tenn.
Ct. App. Dec. 16, 2004) states:

       Planning commissions, like other boards and commissions of local government, are
       performing a quasi-judicial function when they review a proposed use of a particular
       tract of real property. See Reddoch v. Smith, 214 Tenn. 213,222, 379 S.W.2d 641,
       645 (1964); Lafferty v. City of Winchester, 46 S.W.3d 752, 758 (Ten.. Ct. App.
       2000); Burson & Simpson Lodge Devs., Inc. v. Metropolitan Gov't, No. 01A01-9805-
       CH-00249, 1999 WL 114257, at *2-1 (Tenn. Ct. App. Mar. 5, 1999 (No. Tenn. R.

                                             -5-
       App. P. 11 application filed).

(Emphasis supplied).

        We hold that the City Council was not prohibited from enacting the ordinance at issue
by the enabling statute, Tenn. Code Ann. § 13-7-201 et seq. Thus, the action taken by the
City Council pursuant to the ordinance was valid. The Judgment of the Trial Court
dismissing the City’s suit and holding that the variance granted by the Board of Zoning
Appeals was valid is reversed. The cause is remanded for the Trial Court to consider the
plaintiff’s complaint for injunctive and other relief.

       The Judgment of the Trial Court dismissing the City's suit and upholding the variance
granted by the Board of Zoning appeals is reversed and the cause remanded for further
proceedings consistent with this Opinion. The cost of the appeal is assessed to Ed Wheeler.




                                                   _________________________________
                                                   HERSCHEL PICKENS FRANKS, P.J.




                                             -6-